DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2020.
Response to Amendment and Status of Claims
Applicant’s amendment, filed 11/09/2020, has been entered. Claims 1, 4, and 6 are amended, claim 2 is cancelled, and no new claims are added. Claims 8 and 9 remain withdrawn as described above. Accordingly, claims 1 and 3-9 are pending with claims 1 and 3-7 considered in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (JP 2008291282 A), with reference to the provided machine-generated English language text, henceforth referred to as KIMURA.
Regarding claim 1, KIMURA teaches a lean duplex stainless steel (see generally KIMURA at paragraphs [0001] and [0009] teaching a lean duplex stainless steel) comprising a composition as set forth below.
Element
Claim 1 composition in weight percent
Broad steel composition in weight percent (see KIMURA at paragraph [0009])
Overlap
C
0.05 - 0.1
0.001 - 0.200
0.05 - 0.1
Si
2.0 - 4.0
0.01 - 3.00
2.0 - 3.00
Mn
4.0 - 8.0
0.01 - 10.00
4.0 - 8.0
Cr
13.0 - 15.0
11.0 - 30.0
13.0 - 15.0
N
0.05 - 0.15
0.001 - 0.300
0.05 - 0.15

Remainder
Remainder
Remainder
imp = unavoidable impurities




	The amounts of C, Si, Mn, Cr, and N taught by KIMURA overlap the claimed ranges (see MPEP § 2144.05(I)). 
	Additionally, KIMURA teaches the ferrite fraction (FF(%)) according to the formula (1) is 60 to 80% (see KIMURA at paragraph [0009] teaching the lean duplex stainless steel has a metal structure which contains 5-80% austenite phase and the balance ferrite phase, i.e. the ferrite fraction is 20-95%, and overlaps the claimed range; see MPEP § 2144.05(I); see also KIMURA at paragraph [0009] effectively teaching a minimum and maximum value of C, Si, Mn, Cr, and N which when substituted in to formula (1) gives a FF(%) range of -409.59 to 150.02 – see Office Action Appendix for calculations – and overlaps the claimed range; see MPEP § 2144.05(I)) and modified Md30 (MM(Co)) according to the formula (2) is 110oC or less (see KIMURA at paragraph [0009] teaching a minimum and maximum value of C, Si, Mn, Cr, and N which when substituted in to formula (2) gives a MM(Co) range of -13.93 to 401.974 – see Office Action Appendix for calculations – and overlaps the claimed range; see MPEP § 2144.05(I)).
	Regarding claim 3, KIMURA teaches the stainless steel comprises, by weight percent, 13.5 to 14.5% of Cr (see KIMURA at paragraph [0009] teaching Cr: 11.0 to 30.0 in weight percent which overlaps the claimed range; see MPEP § 2144.05(I)).
	Regarding claim 4, KIMURA teaches the stainless steel has a Cr equivalent of 13.0 to 16.0 according to the formula (3) (see also KIMURA at paragraph [0009] teaching a minimum and maximum value of C, Si, Mn, Cr, and N which when substituted in to formula (3) gives a Cr equivalent range of 11.00 to 31.44 – see Office Action Appendix for calculations – and overlaps the claimed range; see MPEP § 2144.05(I)).
claim 5, KIMURA teaches the stainless steel comprises 0.05% or less of Ni (see KIMURA at paragraph [0009] teaching Ni: 0.03 to 10.00% in weight percent which overlaps the claimed range; see MPEP § 2144.05(I)).
Regarding claim 6, KIMURA teaches the stainless steel has a Ni equivalent of 5.0 or less according to the formula (4) (see KIMURA at paragraph [0009] teaching a minimum and maximum value of C, Si, Mn, Cr, and N which when substituted in to formula (4) gives a Ni equivalent range of about 0.05 to 11.4 – see Office Action Appendix for calculations – and overlaps the claimed range; see MPEP § 2144.05(I)).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIMURA in view of Fujisawa et al. (US 2007/0163679 A1), henceforth referred to as FUJISAWA.
Regarding claim 7, KIMURA does not teach an elongation as claimed.
	However, FUJISAWA teaches a lean duplex stainless steel (see generally FUJISAWA at paragraphs [0001], [0008], [0020]-[0022], and [0026]) with an overlapping composition (see generally FUJISAWA at paragraphs [0074]-[0106]). FUJISAWA teaches selecting a stainless steel composition to control the strain-induced martensite phase index, Md(γ) value, to a range from -30 to 90 for the benefit of achieving significant superior ductile characteristic of 48% or more of total elongation (see FUJISAWA at paragraph [0124]). As such, one of ordinary skill in the art would have been motivated to use the teachings of FUJISAWA and select a composition to control the strain-induced martensite phase index and achieve significant superior ductile characteristic of 48% or more of total elongation.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMURA in view of FUJISAWA to select a lean duplex stainless steel composition to control the strain-induced martensite phase index and achieve significant superior ductile characteristic of 48% or more of total elongation, which overlaps the claimed range (see MPEP § 2144.05(I)).
Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive.
Specifically, Applicant argues that Applicant has discovered that the optimization of the Si and N contents is inventive and that Kimura discloses a microstructure that is different from Applicant’s (top of Page 2); however, it is respectfully noted that the optimization of the Si and N contents has not been demonstrated to be critical and it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, Applicant argues that Kimura’s teaching of austenite phase from 5% and less than 80% with a remainder of ferrite would not meet the claimed duplex steel. This argument is not found persuasive because Kimura clearly discloses a dual phase stainless steel containing austenite and ferrite as further supported by the very text applicant provided at the top of page 2. To be clear, Kimura teaches a dual phase stainless steel including austenite and ferrite phases which meets the definition of a duplex steel in the art. Additionally, Paragraph 0009 of the Kimura Machine Translation expressly identifies the steel as a duplex stainless steel.
With regard to the asserted differences in the processing conditions, it is respectfully noted that the patentability of a product does not depend on its method of production (MPEP 2113). While structure imparted by processing conditions is considered where product-by-process language is utilized, there is no evidence currently of record to demonstrate that the steel of Kimura structurally differs from the claimed invention as asserted by Applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731